 258DECISIONSOF NATIONALLABOR RELATIONS BOARDGeorgia-Pacific CorporationandInternational Broth-erhood of Pulp,Sulphite&PapermillWorkers,AFL-CIO,PetitionerGeorgia-Pacific CorporationandUnited Brotherhoodof Carpenters and Joiners of America,AFL-CIO,Petitioner.Cases 23-RC-3636 and 23-RC-3638January 31, 1972DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a con-solidated hearing was held before Hearing Officer JohnP. Cearley of the National Labor Relations Board. Pur-suant to Section 102.67 of the National Labor Rela-tionsBoard Rules and Regulations, Series 8, asamended, and by direction of the Regional Director forRegion 23, this proceeding was transferred to theBoard for decision. Thereafter, the Employer and bothPetitioners filed briefs in support of their respectivepositions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, the Boardfinds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organizations involved claim to repre-sent certain employees of the Employer.3.Questions affecting commerce exist concerning therepresentation of certain employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and (7)of the Act.4.The appropriate unit.The employees sought by the Petitioners include"All production and maintenance employees at theEmployer's Plywood Plant and Chip'n Saw Plant inNew Waverly, Texas," and exclude "Forestry Divisionemployees, office clerical employees, guards, watch-men, and supervisors as defined in the Act." This is thesame unit covered in a Stipulation for CertificationUpon Consent Election agreement between the Em-ployer and both Petitioners and approved by the Re-gional Director for Region 23 on June 4, 1971. ThisStipulation for Certification Upon Consent Electionwas set aside by the Regional Director for Region 23195 NLRB No. 38on July 11, 1971, when there appeared to be somequestion as to the eligibility of certain employees. TheEmployer contends that the unit sought by the Peti-tioners is inappropriate and that the only appropriateunits are separate plant units, i,e., for the plywood plantand the chip'n saw mill. The Employer's position restsprimarily upon its contention that the plywood plantand the chip'n saw mill are separate and autonomousoperations, and there is no commonality of interestamong the employees of the two plants. There is nohistory of collective bargaining covering the employeesinvolved.The Employer is a Georgia corporation with an officeand place of business at New Waverly, Texas, where itis engaged in the manufacture and sale of plywood andrelated wood products. The Employer opened a ply-wood plant and a chip'n saw mill in New Waverly,Texas, on May 1 and June 15, 1971, respectively. BothNew Waverly plants are part of the Employer's Cross-ettDivision, a corporate-geographical division encom-passing Arkansas, Louisiana, Mississippi, and Texas.The corporate division is divided into four mainproduct line departments: forestry, lumber, paper, andwood products. The plywood plant is a subdivision ofthe wood products department and the chip'n saw millis a subdivision of the lumber department.The plywood plant and the chip'n saw mill arelocated on a common site surrounded by a commonfence.Each facility has its own parking lot and en-trance gate. A drainage ditch partially separates thetwo plants. At the closest point the plywood plant,which is all under one roof, is approximately 75 yardsfrom a chip'n saw mill building.The plywood plant and the chip'n saw mill share acommon powerhouse. Waste bark from the two plantsis used as fuel in this common powerhouse. The Em-ployer's forestry department purchases raw materialsfor both plants. These materials are stored in a cen-trally located log yard. There is a regular exchange ofraw materials and byproducts, most notably, some fourto five thousand cores which the plywood plant sells,through an accounting transaction, to the chip'n sawmill each day. These cores constitute approximately 20percent of production in the chip'n saw mill. There isalso a common sprinkler system which a maintenancecrew from the plywood plant maintains for use by bothplants.The record shows there are approximately 225 ply-wood plant employees and 90 chip'n saw mill em-ployees. In the immediate future, the plywood plantwill reach full production with a complement of ap-proximately 270 employees. When the chip'n saw millis in regular production, the number of employees willbe reduced and it will have 80 employees. Advertise-ments for job openings are handled by a central person-nel unit under a listing for "Georgia-Pacific Corpora- GEORGIA-PACIFIC CORPORATION259tion" and applicants are referred to the respectiveplantsby the personnel office. Employees are hired bythe respectiveplant managers.Identicalstarting andtop rates of payprevail inboth plants. Fringebenefitsare similarin both plants, in accord with Crossett Divi-sionstandards. The same employee handbookis givento employees of both plants, albeit, thereare someslightlymodified provisions applicable to the chip'nsaw millemployees. General labor relations policy isset at Crossett and each plantmanageradapts theseoverall policies to his local plant. Employeegrievancesare handled by the respective plant managers. Thereare separatepayrolls administratively processed by acentral administrative unit in New Waverly which aresent to Crossett. The plywood plant has a lunchroomin which there is acomminglingof employees of bothplants. The plywood plant operates on a multiple-shift,24-hour-day, 7-day-week, basis, and the chip'n saw milloperates on a two-shift, 5-day-week, schedule. Therehas been no interchange of employees since the ply-wood plant and the chip'n saw millopened in May andJune 1971, respectively; however, there have been spo-radic work contacts between the employees of the twoplants.The plywood plant and the chip'n saw mill use simi-lar types ofraw materialsand manufacture differentproducts. The automated and high speed assembly ofplywood, a technologically advanced process comparedwith the work done in the chip'n saw mill,does requirethe plywood plant employees to utilize more skill anddexterity than their counterparts in chip'n saw. How-ever, both plants employ persons insimilar classifica-tions (electricians, millwrights, trimmers, graders, andmaintenanceworkers, etc.), though the skill require-ments vary somewhat. Also, both plantshave similartypes of wood conveyors and other equipment, al-though there are some differences between the plants.In view of the above and based on: (1) the closegeographical proximity between the plants which arelocated on a common site surrounded by a commonfence; (2) the commonality of interest among the em-ployees in terms of their identical starting and top ratesof pay, similar benefits, common plant rules, and acommon employee handbook; (3) the operational over-lap between the plants as evidenced by a common pow-erhouse, common source of raw materials, centrallylocated log yard, mutual exchange of raw materials andbyproducts, common sprinkler system maintained byplywood plant employees for the use of both plants, anda common administrative unit which handles person-nel, accounting, payroll, and insurance matters for bothplants; and (4) the conforminglimitationson the au-tonomy of the plant managers inherent in the controlexercised by Crossett with respect towages,benefits,and working conditions, and by the operational overlapof the plants; we are persuaded that singleunit encom-passing the plywood plant and the chip'n saw mill is inall the circumstances an appropriate unit.There remains to be considered a question raised bythe Employer concerning the status of so-called "stu-dent-employees." The Board has found that where astudent is hired for the summer vacation and will ter-minate at the beginning of the school year, the studentis a temporary employee and not included in the unit.O'Hara Metal Products Co.,155 NLRB 236;Sandy'sStores, Inc.,163 NLRB 728. All other such studentemployees shall be included in the unit, and are eligibleto vote, including any such student employees who,upon returning to school, continue their employmenton a regular part-time basis.Sandy's Stores, supra; TheHorn & Hardart Company,147 NLRB 654;FarmersInsurance Group, et al.,143 NLRB 240; andGiordanoLumber Co., Inc.,133 NLRB 205.Accordingly, we find that the following employeesconstitute an appropriate unit for the purposes of col-lective bargaining within the meaning of Section 9(b) ofthe Act:All production and maintenance employees at theEmployer's plywood plant and chip'nsaw mill inNew Waverly, Texas, excluding forestry depart-ment division employees, office clerical employees,guards, watchmen, and supervisors as defined inthe Act.[Direction of Election' omitted from publication.]CHAIRMAN MILLER, dissenting:Iwould find the requested unit inappropriate. Theplywood plant and chip'n saw mill here involved obvi-ously do not comprise a companywide unit; neither arethey the whole of the Employer's Crossett Division; nordo they constitute, together, either a single plant or anyother identifiable administrative or operative subdivi-sion of the Employer's business.Instead, they are two separate plants, each engagedin different manufacturing processes-neither of whichis essentialfor the other's continued operation-usingdifferent machinery, producing different products, andemploying persons with different skills. Each has itsown manager who is responsible for only his own plantoperations, and who establishes, independently of the'In order to assure that all eligible voters may havethe opportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allparties to the election should have access to a listof votersand their ad-dresseswhich maybe used to communicatewiththemExcelsior UnderwearI n c . ,156 NLRB 1236;N.LR.B. vWyman-Gordon Co,394 U S 759Accordingly, it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, mustbe filed by theEmployer with the RegionalDirectorfor Region23 within 7 days of thedateof thisDecision and Direction of Election The Regional Director shallmake the list available to all parties to the election No extension of timeto file this list shall be granted by the Regional Director exceptin extraordi-nary circumstances.Failureto complywith this requirement shall begrounds for setting aside the election whenever proper objections are filed 260DECISIONSOF NATIONALLABOR RELATIONS BOARDother, but admittedlywithin the scope of divisionpolicy, the laborrelationspolicy forhis own plant.There is no interchange of employees between theplants;few, if any,permanent transfers; and a mini-mum of contact between the employees of one plantand thoseof the other.Hiring is done separately byeach plant.Each plant has a separate manufacturingprocess,differing from that in theother,and thus thehours of workfor one plant differ fromthose of theother.Under these circumstances,to combine them into asingle bargaining unit is justifiedneither byorganiza-tional or functionalfactors, nor by anyshowing of acommonality of interests of the employeesof the twoseparate plants. The most that is shown is that they aregeographically close. The majority opinion speaks of a"centrally located log yard" and a common lunch-room,but the record suggests that even here there aredifferences-that there are indeed separate log yards,and that the use of the lunchroom at the plywood plantby the employees of the mill was only temporary, untilthe completion of a lunchroom scheduled to be built inthe mill.On the record as a whole, I find precious little butgeography to support a finding of appropriateness ofthe two-plant unit. That is not enough.Iwould directa separate election in each of the two plants.